COOK, Judge
(dissenting):
The circumstance that impels me to disagree with the majority is that the accused had full opportunity to interpose motions of the kind presumably foreclosed by the pretrial agreement. As we pointed out in our earlier opinion, after arraignment the accused moved to suppress a pretrial statement made by him. United States v. Schmeltz, 23 U.S.C.M.A. 377, 50 C.M.R. 83, 1 M.J. 8 (1975). When that motion was denied, the defense counsel announced he had no further motions and the accused entered a plea of not guilty. Trial was then continued because of the absence of a Government witness.
During the continuance, the accused and his counsel initiated an offer to plead guilty to four of the eight offenses charged. The offer was accepted by the convening authority. When the trial resumed, the judge *275was apprised of the agreement. His inquiry into the circumstances of its preparation and some of its conditions led us to conclude there was “not the slightest indication . . . that the accused’s agreement or any of its terms originated with the convening authority or any agent of the Government.” Id. at 379, 50 C.M.R. at 85, 1 M.J. at 11. Before acceptance of the change of plea from not guilty to guilty, the following colloquy was had between the trial judge and defense counsel:
MJ: Now, while you have been arraigned, I’ll ask you once again, do you have any further motions to make at this time?
DC: Your Honor, we have no further motions to make at this time.
The change of plea did not expunge from the record all that had previously transpired in the case. Cf. United States v. Smith, 16 U.S.C.M.A. 274, 276, 36 C.M.R. 430, 432 (1966). From the totality of what did transpire, I conclude that both before and after the plea, the accused and his counsel, like the accused and defense counsel in United States v. Elmore, 1 M.J. 262 (Jan. 16, 1976), did not regard the provisions of the agreement as inhibiting the defense in the presentation of any motion that it desired. I would, therefore, deny relief under the petition for writ of error coram nobis and adhere to our earlier affirmance.